DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-5, 7 and 8 is withdrawn in view of the newly discovered reference to Coulter U.S. Publication 2008/0245738 A1. The prior art was discovered while updating the search. Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 9 and 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Coulter U.S. Publication 2008/0245738 A1.
With respect to claim 9 and 11, the Coulter reference discloses (Abstract and claims) an ultraviolet treatment system (100) for treating water from a vessel 110 that is used to hold to be treated water and a radiation reactor (120) having lamps that emit UV light at 185-254 nm (paragraph 0026) used to treat the water containing the persulfate precursor delivered from 122. The reactor 120 is fluidly connected to the source of persulfate precursor compound 122. Reactor 120 contains 3 chambers in series fluidly connected to each other (paragraph 0026). The reactor then releases the flow to the ion exchange resin 140 paragraph 0029.
 The examiner notes there is no positive recitation of the peroxodisulfate, only that the system is configured to supply it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coulter as applied above to claim 9, further in view of Bender U.S. Publication 2002/0033369 A1.
With respect to claim 10, the Coulter reference disclose the use of a UV lamp that is 185 nm in paragraph 0026, but does not disclose the lamp to be a low pressure mercury lamp. 
The Bender reference discloses in paragraph 0052 the low pressure mercury UV lamps have wavelengths in the UV, namely about 185 nm (on special lamps), 254 nm, and 365 nm. 
. 

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter U.S. Publication 2008/0245738 A1 in view of Simon CN 102159507.
With respect to claims 1, 2, 5 and 8, the Coulter reference discloses in claim 32 a method of treating organic containing water (paragraph 0007) comprising an ultraviolet treatment system (100) for treating water from a vessel 110 that is used to hold to be treated water and a radiation reactor (120) having lamps that emit UV light at 185-254 nm (paragraph 0026) used to treat the water containing the persulfate precursor delivered from 122 (equivalent to pouring). The reactor 120 is fluidly connected to the source of persulfate precursor compound 122. Reactor 120 contains 3 chambers in series fluidly connected to each other (0026). The reactor then releases the flow to the ion exchange resin 140 paragraph 0029.
The Coulter reference differs from the claims in that it does not disclose dissolving peroxodisulfate and metal ions other that the metal ions of alkali metals. 
However the CN 102159507 A Simon reference discloses in the English translation and claims such as 9 and paragraphs such as 0072 and the examples, an ultraviolet treatment system and method of using the system comprising: a peroxodisulfate (Na2S2O8 – an oxidizing agent) and metal ions (photocatalyst Titanium-a reaction enhancer) other than ions of alkali metals; and that treats the to-be-treated water, having the peroxodisulfate and the metal ions other than ions of alkali metals dissolved therein, with ultraviolet rays (halogen lamp paragraph 0072) capable of producing 185 nm wavelengths. The reference further discloses combining the oxidant (peroxodisulfate) with a metal titanium catalyst 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Coulter reference and use the peroxodisulfate and metal catalyst, since it would yield the added benefit of increased reaction and also provide the desired persulfate precursor as evidenced by Simon. 
With respect to claim 6, the combination of the references described above would result in the device 122 of the Coulter reference pouring the modified persulfate and catalyst in the system. 
With respect to claim 7, the Coulter in view of Simon reference do not expressly disclose the concentration range of the metal ions selected from a range of 0.001 ppm to 1.0 ppm.  
However it is known that increasing the catalyst ppm would increase the catalytic effect while decreasing the concentration would decrease the catalytic effect. The variable is a result effective variable. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Coulter in view of Simon references and use the concentration range of the metal ions selected from a range of 0.001 ppm to 1.0 ppm, since it has been held that wherein the general conditions exist it is within the routine skill of on in the art to find or discover the optimum or workable ranges.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter in view of Simon as applied above to claim 1, further in view of Bender U.S. Publication 2002/0033369 A1.
With respect to claims 3 and 4, the Coulter in view of Simon references do not expressly disclose the lamp to be a low pressure mercury lamp. 
 the low pressure mercury UV lamps have wavelengths in the UV, namely about 185 nm (on special lamps), 254 nm, and 365 nm. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Coulter in view of Simon references and use the low pressure mercury lamp of the Bender reference since it would yield the expected result of providing the desired light as evidenced by Bender. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774